Citation Nr: 1235939	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to February 1970, and from June 1974 to October 1977.  He is a Vietnam veteran who was awarded the Purple Heart Medal.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms no worse than chronic sleep impairment; occasional nightmares and flashbacks; periodic irritability, anxiety, and depression; intrusive thoughts; chronic fatigue; motivation deficits; and Global Assessment of Functioning (GAF) scores ranging from 60 to 70.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial increased rating for the service-connected PTSD, service connection has been granted.  As the underlying claim for service connection has been substantiated, no additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA treatment records; afforded the Veteran a PTSD examination; and provided him the opportunity to give testimony before the Board, which he has declined.  The VA examination is adequate for adjudication purposes.  The October 2009 VA examiner described in full the current manifestations of the Veteran's PTSD.  Further, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis-Schedular Rating

The Veteran seeks a higher initial evaluation for his PTSD.  In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 for mental disorders.  According to the applicable rating criteria, a 30 percent evaluation is to be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation will be awarded with evidence of "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."  Id.  

A 100 percent total disability rating will be secured by a veteran who experiences "[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including  maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A GAF score represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,  occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American  Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

Historically, the Veteran reportedly received inpatient psychiatric treatment in 1992 and was diagnosed with bipolar disorder.  He was prescribed medication, but quit taking it after one year.  He received VA inpatient psychiatric treatment in 2004 after his wife lost her job and he was facing a possible job demotion.  He was diagnosed with bipolar disorder, manic, and PTSD.  

At the outset, the Board notes that the Veteran has received regular psychotherapy (individual and group) throughout the appeal period. 

Review of VA treatment records dated from January to May 2008 show that the Veteran reported depression, anxiety, irritability, intrusive thoughts, nightmares, avoidance, sleep disturbance, problems with concentration, exaggerated startle response, and hypervigilance.  He reported feeling detached from others and having a diminished interest in activities.  He had worked at the VA for 17 years and enjoyed helping veterans.  He had a good family support system - his wife, children, and grandchildren.  The Veteran's grooming was noted to be adequate.  He was cooperative.  He denied hallucinations and suicidal ideations.  Mood was anxious.  Thought process was linear, and thought content was appropriate.  Concentration and impulse control were good.  Insight and judgment were also good.  In January 2008, the Veteran reported that he had decreased the amount of lithium he took because of its cost.  In February and March 2008, the Veteran's affect was normal.  His speech was pressured in March 2008.

An April 2008 treatment record shows that the Veteran's affect was mildly constricted.  The clinician noted that the Veteran's irritability, anger, depression, and anxiety had improved.  Diagnoses included PTSD and bipolar disorder.  A GAF score of 60 was assigned.

A July 2008 VA treatment note shows that the Veteran had completed group therapy.  He was taking lithium regularly.  He denied auditory or visual hallucinations.  He denied suicidal or homicidal ideations.  There was no significant depression.  He reported nightmares about 4 times a year.  Certain smells triggered an occasional daytime flashback.  The Veteran reportedly engaged in hobbies/interests/work daily.  He denied any irritability or anger.  Upon examination, it was noted that the Veteran was well groomed.  His speech was normal and spontaneous.  He was cooperative and attentive.  Mood was euthymic and affect was normal ranged.  Thought process was linear and goal directed, and thought content was appropriate.  Short- and long-term memory were intact.  His concentration/attention were good.  Insight and judgment were also good.  The diagnoses included bipolar disorder, stable, most recently manic; and PTSD, chronic.  A GAF score of 70 was assigned.

In November 2008, the Veteran indicated that his mood was stable.  He denied depression and irritability.  He was sleeping well.  He reported some avoidance and nightmares, but overall he felt that the PTSD was improving.  He was taking the lithium.  The clinician noted that the Veteran was well groomed.  Speech was normal.  He was cooperative and attentive.  Mood was euthymic, and affect was normal ranged.  He denied hallucinations and suicidal ideations.  Thought process was linear and thought content was appropriate.  Concentration, impulse control, insight, and judgment were good.  

In February 2009, the Veteran's lithium dose was decreased.  In March 2009, the Veteran reported increased stress due to the fact that his wife had been laid off, but stated that he was "managing."  He reported some decrease in sleep with early morning awakenings.  He was well groomed and cooperative.  Eye contact was good.  Speech was normal.  Mood was euthymic with congruent affect.  Judgment and insight were intact.  He denied hallucinations or suicidal ideations.  Concentration and insight were intact.  A GAF score of 70 was assigned.

An August 2009 VA treatment record shows that the Veteran reportedly felt "okay."  He was sleeping fine.  He denied depression and irritability.  He felt more alert on the decreased lithium dose.  He was well groomed and cooperative with good eye contact.  Speech was normal.  Mood was euthymic with congruent affect.  He denied hallucinations and suicidal ideations.  Judgment and insight were intact.  Memory was intact.  Concentration and impulse control were good.  

The Veteran was afforded a VA examination in October 2009.  He stated that "overall, I'm holding up but I can't handle stress much anymore."  He reported that in his current VA job, he was able to "step away and go to a chapel" whenever he felt stressed.  He complained of periods of irritability, but usually felt "okay."  He denied panic attacks, but felt anxious in a crows and tried to "stay on the edge."  He had periodic nightmares and flashbacks.  He usually slept no more than five hours at night.  He was "pretty good" at handling anger, but sometimes yelled at his wife.  The Veteran reported an exaggerated startle response, hypervigilance, occasional intrusive thoughts triggered by smells, and avoidance.  He denied severe depression, but sometimes felt discouraged.  He denied any suicidal thoughts.  He reported getting along "fine" with both his supervisor and patients, and had received a promotion in September 2008.  He cared for his lawn regularly, went grocery shopping, built cardboard castles for his grandchildren, and went to church twice a month.  He occasionally fished with his son-in-law.  He no longer hunted, as he did not like to be around guns or kill anything.  His marriage was "pretty good" and a source of support.  However, he had difficulty expressing affection.  He helped with household chores.  He was able to perform all activities of daily living.

Examination revealed that the Veteran was friendly, appropriate dressed and  groomed, and exhibited good eye contact.  His speech was normal.  He displayed no concentration or significant intermediate memory deficits.  He was alert and oriented.  His described mood was "down" and mildly discouraged, but stable.  His affect was congruent.  The examiner noted that the Veteran moved infrequently and seemed to be tired.  He expressed negative feelings periodically about his mental condition and financial problems.  He appeared tense and mildly anxious.  Insight and judgment were good.  He denied suicidal thoughts.  

The diagnoses included PTSD, chronic, and bipolar disorder by history.  A GAF score of 60 was assigned.  The examiner concluded that the Veteran was coping adequately with his PTSD symptoms.  He was maintaining his marriage, engaging socially and recreationally in a limited way, and holding down his job.  The examiner noted that the Veteran seemed to be tense, as well as periodically agitated and upset, but that he was developing adequate coping strategies to maintain his status.  He opined that there was occasional decrease in work efficiency and periods when the Veteran was unable to perform occupational tasks due to symptoms of PTSD such as depressed mood, anxiety, intrusive thoughts, nightmares, sleep deficits, chronic fatigue, and motivation deficits.  He noted that the Veteran was easily irritated by co-workers and unable to cope well with increments in job stress.

After a careful consideration of this evidence, the Board finds that it more closely approximates the criteria for a 30 percent rating for PTSD. The Veteran's main symptoms are chronic sleep impairment; occasional nightmares and flashbacks; periodic irritability, anxiety, and depression; intermediate memory; intrusive thoughts; chronic fatigue; motivation deficits. While he is irritable and angry at times, he is able to control his temper. He continues to work full-time. He has good relationships with his wife, supervisor, and co-workers. His hygiene and grooming have not visibly suffered. The VA examiner indicated that the Veteran was friendly on interview, demonstrating insight and judgment as well as clear thought and communication. No significant memory impairments have been demonstrated. 

The Board has considered the various GAF scores that the Veteran has received during the appeal period.  His GAF scores range from 60 to 70, which indicate mild to moderate symptoms.  The Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  38 C.F.R. § 4.126(a). 

While the Veteran believes that maintaining work relationships is difficult, the overall disability picture presented most closely approximates the criteria for the currently-assigned 30 percent rating for his PTSD.  As the discussion provided herein illustrates, the symptoms associated with his PTSD have remained fairly consistent.  He continues to function generally satisfactorily in all areas of his life.  

The Veteran has been found to have symptoms associated with a bipolar disorder, in addition to symptoms of PTSD.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD from any nonservice-connected bipolar disorder, the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 30 percent evaluation at any time during the current appeal. 

The criteria for the assignment of an initial disability rating in excess of 30 percent for PTSD are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this conclusion, the Board acknowledges that the Veteran has requested a 50 percent evaluation based on the fact that he has reduced reliability and productivity.  See July 2009 notice of disagreement (NOD).  Specifically, he points to the 2004 inpatient hospitalization and subsequent demotion at work.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).  Here, the Veteran filed his PTSD claim in April 2008.  None of the evidence from the relevant time period illustrates that the Veteran has reduced reliability and productivity, flattened affect, stereotyped speech, panic attacks, difficulty in understanding commands, or impaired judgment or thinking.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher rating for the service-connected PTSD.  

III.  Additional Considerations

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating here is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptoms of the Veteran's disability.  There is no evidence of marked interference of employment, as the Veteran has worked throughout the appeal period.  He has not required hospitalization during the relevant time period.  Thus, his disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Further, the Veteran has been able to work full-time throughout the appeal period.  Thus, no discussion of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


